     Case 1:19-cv-00735-NONE-JLT Document 14 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11 KAREEM J. HOWELL,                                  No. 1:19-cv-0735-NONE-JLT (PC)

12                   Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS TO DISMISS
13                   v.                               NONCOGNIZABLE CLAIMS
14 A. RANDOLPH, et al.,
                                                      (Doc. No. 12)
15                   Defendants.
16
             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
17
      under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
18
      28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19
             On January 30, 2020, the magistrate judge screened complaint and found that some of the
20
      claims could proceed, while others were not cognizable as plead. (Doc. No. 10.) The magistrate
21
      judge provided plaintiff the option to stand on the complaint, proceed with it as screened, or file
22
      an amended complaint. (Id.) Plaintiff filed a notice of his willingness to proceed on the
23
      complaint as screened and to dismiss the claims deemed non-cognizable. (Doc. No. 11.) The
24
      magistrate judge thereafter issued findings and recommendations to dismiss the non-cognizable
25
      claims, which were served on plaintiff and which contained notice to plaintiff that any objections
26
      to the findings and recommendations were to be filed within fourteen days. (Doc. No. 12.)
27
      Plaintiff has not filed objections to the findings and recommendations.
28

                                                       1
     Case 1:19-cv-00735-NONE-JLT Document 14 Filed 04/15/20 Page 2 of 2


 1

 2         The court has reviewed the file and finds the findings and recommendations to be supported
 3 by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY ORDERED

 4 that:

 5         1. The findings and recommendations filed February 25, 2020 (Doc. 12), are adopted in
 6              full;
 7         2. This action shall proceed on a First Amendment retaliation claim against Correctional
 8              Officers Rodriguez, Randolph, and Burnes, and a Fourteenth Amendment Due Process
 9              claim against Correctional Officers Rodriguez and Randolph.
10         3. All other claims and defendants are hereby dismissed; and
11         4. This matter is referred back to the magistrate judge.
12
     IT IS SO ORDERED.
13

14     Dated:    April 14, 2020
                                                    UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
